Citation Nr: 9933687	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  93-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for non-specific hepatitis 
with cirrhosis, rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1977, and from February 1977 to February 1981.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1995 and July 1997, at which times it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO).  The case is once more properly before the Board 
for action.    



FINDINGS OF FACT

1.  The veteran was notified on repeated occasions of the 
need for examinations and the consequences of failure to 
report for examinations; therefore, the RO has fully 
discharged the duty to assist the veteran and the inability 
to obtain further important evidence is solely due to the 
lack of cooperation by the veteran.  

2.  The available evidence shows that the veteran's liver 
disorder, while resulting in anxiety and fatigability, does 
not result in more than minimal liver damage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for non-
specific hepatitis with cirrhosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.114, Part 4, 
Code 7345 (1999)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated in service for complaints of fever, 
nausea and weakness.  Laboratory testing conducted in 
September 1980 indicated that the liver showed damage due to 
several possible etiologies.  Subsequent to hospitalization 
beginning in September 1980, the discharge diagnosis was non 
specific hepatitis with liver enzyme abnormalities of 
uncertain etiology.  

On VA compensation examination in May 1981, the diagnosis was 
nonspecific hepatitis, etiology uncertain.  

Of record are reports of treatment by Paul J. Packros, M.D.  
In an August 1991 treatment note, Dr. Packros indicated that 
the first goal was to find out the etiology of the cirrhosis.  
In a follow-up note later in August, the veteran's weight was 
given as 199 pounds.  He continued to be fatigued.  The 
veteran underwent a liver biopsy in August 1991, at which 
time the liver texture was firm, and the appearance was pink.  
The indication was cirrhosis of an unknown etiology.  In 
October 1991, the veteran was given instructions regarding 
interferon therapy.  In an April 1992 note, it was indicated 
that the veteran had an inadequate response to interferon.  
His weight was noted to be 185 pounds.  Laboratory testing 
done at that time showed no real changes.  The veteran had 
gained six pounds between the April 1992 treatment and 
treatment in May 1992.  

The VA examined the veteran for compensation purposes in 
December 1991.  At that time, the veteran stated that he was 
chronically fatigued.  Weight was stable at 200 pounds.  The 
abdomen was completely within normal limits, and examination 
of the eyes showed no icterus.  The diagnosis was chronic 
non-specific hepatitis with cirrhosis, currently under 
treatment.  

The veteran and his wife provided testimony before an RO 
hearing officer in October 1992.  He stated that he slept 
most of the day, and was unable to do any housework, shopping 
or walking.  (Transcript, hereinafter T-2, 3)  His wife 
indicated that the veteran got depressed because of his 
weakness and inability to do things.  (T-5).  The veteran 
testified that he got nausea two times a week.  (T-5, 6).  He 
did report a constant fever, with chills and shakes (T-7).  
He stated that he had lost almost 25 pounds, in that he 
weighed 210 pounds in August, but was at 188 pounds at his 
last visit to the hospital.  (T-8).  Finally, the veteran 
made reference to treatment by Dr. Packros.  (T-8).  

Also of record are reports of treatment afforded the veteran 
by Dr. Robert Campbell in October 1992 for alleviation of 
depression.  

Subsequent to the first Board remand, the veteran was asked 
to provide information regarding treatment in a May 1995 RO 
letter.  No reply was received.  The veteran also failed to 
report for examinations in March 1996 and December 1996, and 
did not provide any reason for failing to report.  A number 
of letters were returned as the forwarding order had expired.  

In the second remand, it was noted that the letters were not 
sent to the veteran's most recent address, 10857 Monsanto 
Court, San Diego, CA 92129.  In July 1997, the RO wrote the 
veteran at that address, requesting additional information 
regarding treatment.  No reply was received.  

The RO also secured reports of treatment at VA facilities.  
The veteran was last treated in January 1992, for cirrhosis 
of the liver.  

The veteran was notified of a July 1998 examination.  
However, he failed to attend.  In a letter dated later in 
July 1998, the veteran was informed that he had failed to 
report for examination.  The RO indicated that "failure to 
report for examination may have adverse consequences for your 
claim as information requested ... addresses questions of 
physical findings vital to your claim."  The RO asked the 
veteran to notify the VA if he was ready, willing and able to 
report for examination.  There was no reply.  In a December 
1998 letter, the veteran was given another opportunity to 
reschedule his examination, but again failed to reply.  The 
veteran was also furnished with a supplemental statement of 
the case (SSOC) in May 1999, indicating that he failed to 
reply to VA communications or undergo examinations, but there 
was likewise no reply forthcoming from this communication.   

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  

Prior to discussing the merits of the matter, the Board first 
addresses the veteran's failure to report for a scheduled 
examination requested by the Board in its July 1997 remand.  
The record shows that the veteran was sent notice to report 
for an examination at the address listed in the remand.  For 
whatever reason, he failed to report.  38 C.F.R. § 3.655 
(1999) states that: (a)  General.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

(b) Original or reopened claim or claim for increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.

The Board finds that VA has more than adequately discharged 
its obligation to attempt to provide the veteran with an 
examination as requested by the Board in its remand.  
Stegall v. Brown, 11 Vet. App. 268 (1998).  The Board notes 
that the Court has held the duty to assist is not a one-way 
street, and that an individual cannot stand idle when the 
duty is invoked by failing to provide important information 
or otherwise failing to cooperate.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (affirmed on reconsideration, 
1 Vet. App. 460 (1991)).  In sum, the Board finds that the 
veteran's violation of this obligation does not give rise to 
any obligation for VA to do more than it has in this case.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
A 60 percent evaluation is appropriate when there is moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
The current 30 percent rating is warranted when there is 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, Part 4, Code 7345 (1999).  

In reviewing the claim based on the evidence currently of 
record, the Board finds no basis for concluding that the 
veteran's symptomatology is of sufficient severity to warrant 
a rating in excess of 30 percent.  There was no significant 
liver damage shown on the biopsy, and his abdomen was normal 
on examination in December 1991.  While the veteran has 
reported he required treatment, there is no evidence of 
treatment after 1992.  The veteran may have secured 
treatment, but his failure to respond to repeated requests 
for information has precluded the securing of such reports.  
The medical reports indicate that the veteran lost weight 
from the initial period of treatment, but his weight was 
essentially stable during the latter treatment reports.  The 
Board notes that the veteran testified that he was depressed 
as a result of the disability, and the evidence of record 
demonstrates that he has received treatment for this 
symptomatology.  However, this was on an isolated occasion, 
and there is no evidence that the veteran has had continuing 
treatment for depression.  Again, the fact that no records 
are available for any additional treatment is the result of 
the fact that the veteran has failed to respond to repeated 
letters for additional information.  

As the evidence available for review does not support a 
rating greater than 30 percent, the veteran's claim must be 
denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating for non-specific hepatitis with cirrhosis 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

